Citation Nr: 1817697	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-04 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a left lower leg injury.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee condition.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee condition.

4.  Whether new and material evidence has been received to reopen the claim of service connection for a lower back disorder.

5.  Entitlement to service connection for a left knee condition, to include as due to residuals of a left lower leg injury.

6.  Entitlement to service connection for a right knee condition, to include as due to residuals of a left lower leg injury.

7.  Entitlement to service connection for a lower back disorder, to include as due to residuals of a left lower leg injury.

8.  Entitlement to service connection for a bilateral hip disorder, to include as due to residuals of a left lower leg injury.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph A. Whitcomb, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to July 1980 and from January 1981 to January 1984.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned in November 2017.  A hearing transcript is of record.

The Board has expanded the Veteran's claims on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a lower back disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period, the Veteran's left leg disorder has been manifested by objective complaints of pain with moderate limitation in range of motion; marked limitation of motion has not been shown.

2.  Service connection for a bilateral knee disability has previously been denied; however, as the pertinent rating decision has been lost, the Board finds that the addition of recent treatment records is a sufficient basis on which to reopen the claim.

3.  In November 2007, service connection for a lower back disorder was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

4.  The evidence added to the record since the November 2007 decision includes information that was not previously considered and relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial of service connection for service connection for a lower back disorder.

5.  The Veteran has no current diagnosis of a right knee disorder.

6.  The Veteran's left knee disorder is proximately due to the Veteran's service-connected residuals of a left lower leg injury.

7.  The Veteran's bilateral hip disorder is not related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for residuals of a left lower leg injury have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5262 (2017).

2. The requirements to reopen the claim for entitlement to service connection for a bilateral knee disorder have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

3. As the evidence received subsequent to the November 2007 decision is new and material, the requirements to reopen the claim for entitlement to service connection for a lower back disorder have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

4. The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

5. The criteria for service connection for a left knee disorder have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

6. The criteria for service connection for bilateral hip disorder have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records as well as VA examinations are associated with the claims file.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

The Board notes that the Veteran's treatment records from 1984 to 2000 from the Cheyenne and Honolulu VA Medical Centers were determined to be unavailable in April 2015.  Additionally, as noted in a September 2011 letter to the Veteran, his claims file had been misplaced, resulting in the loss of some earlier documents.  In such cases there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is seeking entitlement to a rating in excess of 20 percent for residuals of a left lower leg injury.  Initially, the Board notes that at the time of this writing, which is past the twenty year deadline set forth in 38 C.F.R. § 3.951, the Veteran's 20 percent rating is preserved at that level.  Therefore, no reductions may be undertaken.

The Veteran currently receives a 20 percent rating under 38 C.F.R. § 4.71(a), Diagnostic Code 5010-5262.  This diagnostic code indicates that the Veteran's arthritis due to trauma is rated as analogous to impairment of the tibia and fibula.  As the Veteran suffered from an injury to his tibia and fibula and his complaints revolve around his lower leg, the Board finds that this is the most appropriate diagnostic code.  The Board notes that assigning other ratings based on the same symptomatology of pain and functional impairment that is already accounted for under Diagnostic Code 5262 would be tantamount to pyramiding.  38 C.F.R. § 4.14.  

Under Diagnostic Code 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted with marked knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262.  The descriptive words "slight," "moderate," and "severe," as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2017).

In this case, the Board concludes that the current symptomatology associated with Veteran's residuals of a left leg injury does not warrant a rating in excess of 20 percent.  The Veteran's ankle appeared to be only of a slight disability and, at most, of a moderate disability during the appeal period.  For example, at the Veteran's May 2012 VA examination, although he reported that he previously took over-the-counter medicine for his ankle, it was no longer needed at that time.  He reported only intermittent pain on the left lower leg and ankle 1 to 3 times a month for a few minutes.  He had no swelling or instability and did not require the use of a brace or a cane.  Additionally, he had few restrictions on his activities.  

The findings during the May 2012 VA examination are consistent with later medical records.  In June 2013, the Veteran was able to arise quickly and easily and ambulate to the waiting room without abnormalities of gait, stance, or stride length.  Furthermore, in April 2015, he exhibited both an active and passive range of motion within functional limits.  At a VA examination in November 2015, the Veteran asserted that he suffered from shooting pains when he stands up.  However, there was no pain noted during the examination.  The Veteran's muscle strength was normal in terms of plantar flexion and dorsiflexion.  Although there was joint instability and the Veteran brought a cane to the examination, he demonstrated a normal gait at a fairly brisk pace after he left the examination.  The results are similar to the examination provided by a private physician who found that even though the Veteran rated his left leg pain as between 3 to 7 out of a scale of 10, his plantar flexion, hyperextension, abduction, were normal without pain, stiffness, or radiation.  

Therefore, as the medical evidence demonstrates a range of motion during objective testing that is only slightly restricted, the Board finds that a 30 percent rating for a marked lower left leg disability is unwarranted.  

In considering the appropriate disability rating for the Veteran's disability, the Board has considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In this instance, the Board has considered all of the statements of record, including his statement during his November 2017 Board hearing that although he wished to walk with a cane, he was prohibited as the result of a wrist injury.  

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disabilities are evaluated.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case, the Veteran has previously filed claims and has been denied service connection for a bilateral knee disorder and a lower back disorder.  

With regards to the bilateral knee disorder, it is unclear exactly when service connection was denied as the Veteran's claims file was lost and rebuilt.  As a result, although there is no doubt that the Veteran's bilateral knee claims were previously adjudicated, it is unclear what evidence the RO relied upon and its rationale for its decision.  Giving the Veteran the benefit of the doubt, the Board concludes that as the Veteran has submitted additional treatment records and undergone a recent VA examination pertaining to his bilateral knee disorder, reopening of the Veteran's claim for service connection for a bilateral knee disorder is warranted at this time.

Similar to the bilateral knee disorder, it is unclear exactly when service connection for a lower back disorder was denied initially even though a more recent rating decision references a May 1992 rating decision.  However, that rating decision is not in the claims file and it is not possible to determine the rationale for that decision.  Nevertheless, the Veteran's claim was most recently denied in a November 2007 rating decision.  A review of that rating decision reveals that at the time, VA declined to grant service connection because the record failed to show that the Veteran's lower back disorder originated in service or had a nexus with military service.  He did not appeal that decision within one year, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Since the last final denial, additional medical records and a VA examination have been added to the record.  These records not only serve to show that he has a current disability, but also shed light on the relationship between the Veteran's service-connected residuals of a left leg injury and his lower back disorder.  Therefore, the Board finds that reopening the Veteran's claim for service connection for a lower back disorder is warranted at this time.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

Bilateral Knee Disorder

The Veteran is asserting service connection for a bilateral knee disorder as due to the Veteran's service-connected leg disorder.  

Initially, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that the record does not show that the Veteran has a current disability with regards to his right knee.  In July 2015, the Veteran received a right knee x-ray after he complained of pain.  However, the physician reported that his right knee looked "good" and did not state any other findings.  The Board acknowledges that in a November 2015 VA examination, the examiner checked a box indicating that the Veteran's right knee had degenerative arthritis, but not his left knee.  However, it appears that the examiner mistakenly checked the wrong box as the examiner later states that the only findings on x-rays were of the left knee.  During a November 2017 private medical examination, the physician came to a similar conclusion.  Specifically, the physician found that the right knee did not appear to have any significant findings.

Based on the foregoing evidence, the Board must deny the Veteran's claim for service connection for a right knee disorder.  Even if the Board accepts that the Veteran has right knee symptoms, symptoms alone without a diagnosed or identifiable underlying malady or condition do not constitute a disability.  The VA needs to identify a disability, not symptoms of a disability.  Therefore, even if the Board accepted the Veteran's statements asserting a link between his disability and military service, the evidence still does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

With regards to the Veteran's left knee disorder, the Board finds that service connection is warranted.  In a March 2015 statement, the Veteran reported starting to have problems with his knees around the mid-1990s.  Specifically, the Board the most probative value on the November 2017 opinion by the Veteran's physician.  The physician stated that based on subjective and objective findings, it is more likely than not that the left knee disability is related to his left ankle injury as well as the limited dorsiflexion of the left ankle and altered gait.  The examiner cited the changes of biomechanics of the lower leg from the injury.  Also, the examiner stated that if the Veteran's knee degeneration was only due to normal degeneration with age, he would expect to see similar rates of knee degeneration in both knees, which is contrary to what the x-rays have shown.  

While it is true that, at the Veteran's November 2015 VA examination, the examiner provided a negative opinion, stating that the Veteran's left ankle disability would have led to symptoms in the right knee.  However, the Board places more probative value in the better-explained opinion from November 2017.  Therefore, the Board finds that service connection is warranted for a left knee disorder as due to the Veteran's service-connected residuals of a left lower leg injury.

Bilateral Hip Disorder

The Veteran is seeking entitlement to service connection for a bilateral hip disorder, to include as due to residuals of a left lower leg injury.  As both hip disorders share the same etiology, they will be discussed together.

Initially, the Board notes that the Veteran does not assert and no clinical evidence suggests a direct service connection link.  In fact, at the Veteran's November 2015 VA examination, he stated that it was only in 2012 or 2013 that he first noticed pain after walking on hard surfaces.  There are no entries regarding a hip disability any time before the Veteran's report of the onset of hip pain in 2012 or 2013.  Therefore, continuity of symptoms since service is not established based on the Veteran's statements or the clinical record.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorder and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty despite his contentions to the contrary.

The Veteran underwent a VA examination in November 2015.  At that time, he was diagnosed with degenerative arthritis bilaterally.  However, the examiner opined that the Veteran's bilateral hip condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that the current findings on x-ray are very mild, bilaterally, and more consistent with gaining.  Furthermore, had there been changes due to gait changes from his service-connected injury, the changes would have been unilateral rather than bilateral.  The Board notes that this medical rationale is in agreement with the opinion of the November 2017 physician regarding the Veteran's knee claims.  The November 2017 physician cited the fact that the changes in the Veteran's knees were unilateral as reason to show that the left knee was affected by the Veteran's service-connected left lower leg disability.  Taking into account the examiner's well-reasoned opinion and the fact that there are no negative medical opinions arguing against a relationship between the bilateral hip disability and service, service connection is not warranted.

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hip disorder to military service or to his service-connected disability despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering this appeal, consideration has been given to the Veteran's statements relating his claimed disability to military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although the Veteran is competent to testify that he suffers from the symptoms of musculoskeletal disorders, he is not competent to provide a medical opinion linking these disabilities with his military service.  Such a medical diagnosis and nexus do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  


ORDER

A rating in excess of 20 percent for residuals of a left lower leg injury is denied.

New and material having been submitted, the application to reopen a previously denied claim for entitlement to service connection for a bilateral knee disorder is granted, and the claim is reopened.

New and material having been submitted, the application to reopen a previously denied claim for entitlement to service connection for a lower back disorder is granted, and the claim is reopened.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for bilateral hip disorder is denied.



REMAND

The Veteran is seeking entitlement to service connection for a lower back disorder, to include as due to a service-connected left leg disorder, and entitlement to a TDIU.  

With regards to the Veteran's lower back disorder claim, the Board finds that an addendum opinion is necessary.  The Veteran underwent a VA examination in November 2015.  The examiner diagnosed the Veteran with degenerative arthritis of the spine and concluded that the condition is less likely than not etiologically related to the Veteran's service-connected left leg disorder.  However, evidence in the claims file points to the possibility of direct service connection.  Specifically, a December 1985 medical provider states, without explanation, that the Veteran's favoring of his right ankle as the result of his left leg injury is causing his lower back pain.  The examiner's failure to address the positive evidence in the record leads to the Board to remand the claim for an opinion to determine whether this evidence changes the examiner's conclusion.  The examiner will also be asked to describe the significance, if any, of the June 1990, December 1991, and January 1992 medical entries describing complaints of back pain.  Additionally, the examiner will be asked to take into consideration the Veteran's newly service-connected left knee disorder. 

The Board finds that the RO's assignment of a rating of the Veteran's left knee disorder will impact any decision respecting an award of TDIU.  Additionally, if granted, the service connection claim for a lower back disorder may have the same effect.  Therefore, a decision as to TDIU is premature at this point and is remanded as inextricably intertwined with the issues being remanded for a statement of the case.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records from the VA Medical Center in Fort Collins, since July 2017, as well as from any VA facility from which the Veteran has received treatment.

2.  Obtain an addendum opinion from the November 2015 VA examiner, if possible.  If the examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner should review pertinent documents in the Veteran's claims file.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

After a review of the claims file, the examiner should state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's lower back disorder is etiologically related to the Veteran's service, to include as due to his service-connected left leg and knee disorders.

The examiner should describe the significance, if any, of the December 1985 medical opinion suggesting a link between the Veteran's left leg disability and a back disorder.  The examiner should also consider the June 1990, December 1991, and January 1992 medical entries describing complaints of back pain.  Finally, the examiner should comment on whether the Veteran's newly service-connected left knee condition affects their conclusion.  All opinions must be accompanied by an explanation.

3.  Following any additional indicated development, review the claims file and adjudicate the Veteran's claims for service connection for a back disorder and a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


